DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-8, 13 is the inclusion of the limitation a liquid ejecting apparatus that includes positioning a second gripping portion of a second head with respect to a third direction is different from the positioning of a first gripping portion of a first head and a third gripping portion of a third head with respect to the third direction. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the
prior art of record, which makes these claims allowable over the prior art.

	The primary reason for the allowance of claim(s) 9 is the inclusion of the
limitation of a liquid ejecting apparatus that includes a maximum distance between a first gripping portion and a second gripping portion and a maximum distance between the second gripping portion and a third gripping portion are equal to or larger than the thickness of the finger of the human hand, wherein a thickness of a finger of a
human hand is the thickness of a human thumb. It is this limitation found in the claims,
as it is claimed in the combination, that has not been found, taught, or suggested by the
prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 11-12 and 14-15 is the inclusion of the limitation a liquid ejecting apparatus that includes a maximum distance between a first and second gripping portion of a first and second head and a maximum distance between the second and third gripping portion of the second and third head are 15 mm or larger. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853